COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


MARCHIA L. BRACKETT
                                               MEMORANDUM OPINION *
v.   Record No. 0466-98-1                           PER CURIAM
                                                 AUGUST 25, 1998
CHESAPEAKE PUBLIC SCHOOLS,
 TRANSPORTATION DEPARTMENT
 AND TRIGON ADMINISTRATORS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Karen M. Rye, on brief), for appellant.

           (Bradford C. Jacob; Taylor & Walker, on
           brief), for appellees.



     Marchia L. Brackett contends that the Workers' Compensation

Commission erred in denying her request to penalize her employer,

Chesapeake Public Schools, Transportation Department, pursuant to

Code § 65.2-524.   Brackett argues that the commission erred in

allowing employer a credit for voluntary payments made to

Brackett pursuant to employer's sick leave policy against

temporary total disability benefits owed to Brackett for the same

period of time under the commission's July 24, 1996 award.     Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    See Rule 5A:27.

     The facts are not in dispute.   Brackett sustained a

compensable injury while working for employer as a school bus

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
driver.    Brackett filed an application seeking an award of

medical benefits and temporary total disability benefits.

Following an evidentiary hearing, the commission entered an award

in favor of Brackett, granting her temporary total disability

benefits from March 21, 1994 until March 27, 1994 and from March

9, 1995 until March 12, 1995.   After deducting the statutory

seven-day waiting period under Code § 65.2-509, Brackett was

entitled to four days of benefits, totalling $64.43.   Neither

party appealed the July 24, 1996 decision.
     Alleging employer's failure to timely pay benefits, Brackett

filed a motion requesting that the commission assess a penalty

against employer pursuant to Code § 65.2-524.   Brackett also

filed a motion for employer to show cause why it had not complied

with the commission's award.

     The commission held a hearing on Brackett's motion for the

penalty.   At that hearing, the parties stipulated that employer

paid Brackett her full wages for work absences from March 21,

1994 through March 27, 1994 under the terms of its sick leave

policy.    The parties agreed that employer did not charge Brackett

with sick leave for those days.    The parties also agreed that

employer paid Brackett her full wages for work absences from

March 9, 1995 through March 12, 1995 and that, although she was

initially charged with sick leave for those days, employer

reinstated Brackett's sick leave in August 1996 after the

commission's award was final.




                                  -2-
     In denying Brackett's motion for a penalty, the commission

found as follows:
               In this case, [Brackett] argues that the
          employer waived its right to credit itself
          with [Brackett's] reinstated sick leave and
          is barred from raising the issue now because
          it did not raise it at the compensation
          hearing or appeal the compensation award.
          However, as Dyson [v. Commonwealth of
          Virginia Department of Transportation, 67
          O.I.C. 237 (1988),] makes apparent, this is
          not required by § 65.2-520. The Act also
          does not require that the employer seek the
          Commission's prior approval before crediting
          itself. Such a requirement would discourage
          and delay the voluntary payment of benefits
          through salary continuation to employees.

(Footnote omitted.).

     Citing Collins v. Dept. of Alcoholic Beverage Comm., 21 Va.

App. 673, 679-80, 467 S.E.2d 279, 282 (1996), the commission

ruled that it has "the power and authority not only to make and

enforce its awards, but to protect itself and its awards from

fraud, imposition and mistake."    The commission further ruled as

follows:
           [E]mployer maintains that it did not know at
           the July 23, 1996 hearing that [Brackett]
           received her full wages during the disability
           period. Paying the indemnity benefits
           awarded by the Commission would result in
           [Brackett] being paid twice. We disagree
           with [Brackett's] argument that the
           Commission lacks the authority to prevent
           such unjust enrichment.


     Under facts similar to this case, the commission held in

1988 that "payment of wages to the employee based upon sick or

annual leave may be credited to the employer under the provisions



                                  -3-
of § 65.1-72 [now Code § 65.2-520] when leave is reinstated."

Dyson, 67 O.I.C. at 239.
          The construction afforded a statute by the
          public officials charged with its
          administration and enforcement is entitled to
          be given great weight by a court. The
          legislature is presumed to be cognizant of
          such construction. When it has long
          continued without change, the legislature is
          presumed to have acquiesced therein.


Watford v. Colonial Williamsburg Found., 13 Va. App. 501, 505,

413 S.E.2d 69, 71-72 (1992).
     Contrary to Brackett's assertions, the plain language of

Code § 65.2-520 does not require that an employer seek approval

from the commission before taking a credit for voluntary payments

made to a claimant.   Moreover, as the commission correctly found,

Brackett would have been unjustly enriched with a double recovery

if employer was denied its right to take the credit.    Under the

circumstances of this case, "'[i]mposition' . . . empower[ed] the

commission . . . to render [a decision] based on justice shown by

the total circumstances even though no fraud, mistake or

concealment [was] shown."     Avon Prods., Inc. v. Ross, 14 Va. App.
1, 7, 415 S.E.2d 225, 228 (1992).

     In light of the weight to be given to the commission's

construction of Code § 65.2-520 and the application of the

doctrine of imposition to this case, we hold that the commission

did not err in denying Brackett's motion for a penalty and in

allowing employer a credit.

     For these reasons, we affirm the commission's decision.



                                  -4-
      Affirmed.




-5-